MEMORANDUM **
Julie A. Darbellay appeals the district court’s grant of summary judgment to the United States Postal Service (“USPS”) in her Title VII action alleging employment discrimination.
Darbellay’s sole contention on appeal is that she suffers memory loss. However, Darbellay fails to assert any error in the district court’s finding that she failed to show that similarly situated employees outside her protected class were treated more favorably than she was to establish a prima facie case of employment discrimination. See Leong v. Potter, 347 F.3d 1117, 1124 (9th Cir.2003).
Darbellay also submits on appeal her “response to defendant’s interrogatories to plaintiff.” The interrogatory responses were not submitted prior to entry of judgment. Because Darbellay failed to respond to USPS’s requests for admissions, the district court properly deemed the matters admitted pursuant to Federal Rule of Civil Procedure 36(a), and, in the absence of any disputed issue of material fact, properly granted summary judgment. See Conlon v. United States, 474 F.3d 616, 621 (9th Cir.2007). We do not consider the post-judgment interrogatory responses because such evidence was not before the district court. See Daly-Murphy v. Winston, 837 F.2d 348, 351 (9th Cir.1988).
Accordingly, we affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.